DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

             PSHS ALPHA PARTNERS, LTD d/b/a
    LAKE WORTH SURGICAL CENTER a/a/o THOMAS MCGRANE,
                        Appellant,

                                     v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellee.

                              No. 4D21-2390

                           [December 14, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2021-SC-
003863-XXXX-MB.

    Christina M. Kalin and John C. Daly of Daly & Barber, P.A., Plantation,
for appellant.

   Nancy W. Gregoire Stamper of Birnbaum, Lippman & Gregoire, PLLC,
Fort Lauderdale, and Michael S. Walsh of Kubicki Draper, Fort
Lauderdale, for appellee.

PER CURIAM.

    Affirmed. See Kitchen Design Cabinets, Inc. v. Bentley, 320 So. 3d 1013,
1013-14 (Fla. 1st DCA 2021) (“[T]he determination of whether particular
conduct constitutes excusable neglect . . . is a factual one, to be decided
by the trial judge.” (alterations in original) (citation omitted)); DND Mail
Corp. v. Andgen Props., LLC, 28 So. 3d 111, 113 (Fla. 4th DCA 2010) (“An
order granting a motion to vacate a default final judgment is reviewed
under a ‘gross abuse of discretion’ standard.” (citation omitted)); Shurgard
Storage Ctrs.[MC1], Inc. v. Parker, 755 So. 2d 695, 696 (Fla. 4th DCA 1999)
(“[W]here inaction results from clerical or secretarial error, reasonable
misunderstanding, a system gone awry or any other of the foibles to which
human nature is heir, then upon timely application accompanied by a
reasonable and credible explanation the matter should be permitted to be
heard on the merits.” (citation omitted)).

   Affirmed.
CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *        *      *

   Not final until disposition of timely filed motion for rehearing.




                                    2